Citation Nr: 1332539	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for lumbar spondylosis (low back disability).

2.  Entitlement to a disability rating higher than 20 percent for postoperative right knee disability with chondromalacia and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Following its review of the record, the Board has determined that further development is required before the Board decides the Veteran's claims.

In this regard, the Board notes that during a June 2009 QTC examination, the Veteran indicated that he was prescribed bed rest for his low back disability by Dr. McClellan.  (It is unclear whether this is a private physician.)  The Veteran also reported in a June 2009 statement that he received treatment from a chiropractor for his disabilities.  The record does not reflect that appropriate development to obtain a copy of these records has been completed.  Since these treatment records could be supportive of the Veteran's claims, further development to obtain the records is in order.

Additionally, it is unclear whether all of the VA treatment records relevant to these claims have been obtained.  VA treatment records dated up until April 2009 are of record, but it appears that more recent VA treatment records are probably available.  While on remand, the RO or the Appeals Management Center (AMC) must obtain all outstanding VA treatment records relevant to the Veteran's claims.  

Moreover, the Board finds that the record is void of contemporaneous assessments of the severity of the Veteran's service-connected low back and right knee disabilities.  In this regard, he was last afforded a VA examination with respect to his claims in June 2009.  Therefore, due to the passage of time and the need for an examiner to consider any outstanding medical records, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his service-connected low back and right knee disabilities.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA records and private medical records pertinent to the Veteran's claims, to include records from the Veteran's chiropractor.  

2.  Thereafter, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment (including neurological impairment) resulting from the Veteran's service-connected low back disability.  The claims file and a copy of any pertinent records in Virtual VA that are not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  After associating any outstanding medical records with the record, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of his service-connected right knee disability.  The claims file and a copy of any pertinent records in Virtual VA that are not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  Undertake any other indicated development.

5.  Thereafter, readjudicate the remanded issues, to include consideration of all relevant diagnostic codes and rating criteria.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

